Martin, District Judge,
dissenting:
“[I]t would indeed be a Pyrrhic victory for the great principles of free expression if the Amendment’s safeguarding of a public employee’s right, as a citizen, to participate in discussions concerning public affairs were confused with the attempt to constitutionalize ... employee grievance[s].”
Connick v. Myers, 461 U.S. 138, 154, 103 S.Ct. 1684, 1694, 75 L.Ed.2d 708(1983).
Because I believe that the affirmance of the judgment in this case results in just such a constitutionalization of employee grievances, I respectfully dissent.
In 1993, plaintiff, who was hired by the Sheriff of Saratoga County in 1981, and had by then worked for him for twelve years, walked into his office and told him that she did not believe he was adequately performing his job and that she would be supporting his opponent in the upcoming election. Plaintiff thereafter circulated nominating petitions for the opponent and was quoted in the press during the campaign, complaining that Sheriff Bowen had not provided her with a bullet-proof vest, although such vests had been provided to male deputies.
Not surprisingly, the Sheriffs attitude toward plaintiff changed, as apparently did the attitude of some of her co-workers. Plaintiff proved that the Sheriff yelled at her twice in the following two years, and that on one of these occasions he did not, in her opinion, adequately respond to a problem she was having while trying to deliver a prisoner to authorities in a nearby county. The jury found that this conduct violated plaintiffs First Amendment rights and ordered the Sheriff to pay her $200,000.
Plaintiff also contended that her First Amendment rights were violated by the Chief Deputy Sheriff. To support this claim, she proved that after she was quoted in the press on the bullet-proof vest issue, the Chief Deputy tried to measure her for a vest by using a straight ruler to measure her back, and that when the vest arrived, he directed her to wear it under her shirt even though she had to wear the shirt with one button open for a period of two weeks until a larger uniform shirt arrived. Plaintiff also offered evidence that at various times over a 2}f¡ year period, the Chief Deputy (1) ordered her from the scene where a deranged man was being subdued;(2) yelled at her for improperly using the time clock; (3) delayed for three weeks paying her for 3 hours of overtime; and (4) conducted a counseling session with her at which he discussed various issues, all of which plaintiff conceded were matters of legitimate concern, although she felt that criticism of her conduct was not justified. The jury found that this conduct also violated plaintiffs First Amendment rights and ordered Chief Deputy Woodcock to pay plaintiff an additional $200,000.
I do not quarrel with the standard that my colleagues in the majority articulate in a case such as this, ie., that the plaintiff must prove, using an objective standard, *113that “the total circumstances of her working environment changed to become unreasonably inferior and adverse when compared to a typical or normal, not ideal or model, workplace.” Majority Op. at 8. I dissent because the plaintiffs evidence totally failed to meet this standard and a finding of First Amendment retaliation based on the relatively minor and infrequent incidents on which plaintiff relies extends the concept of First Amendment retaliation far beyond Supreme Court precedent or anything contemplated by this Court in Bernheim v. Litt, 79 F.3d 318, 325 (2d Cir.1996).
In Elrod v. Burns, 427 U.S. 347, 360, 96 S.Ct. 2673, 2683, 49 L.Ed.2d 547 (1976), and Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), the Supreme Court held that a state employee who has been terminated from his employment because of his political speech or affiliation can maintain a cause of action for violation of his First Amendment rights pursuant to 42 U.S.C. § 1983. Subsequently, in Rutan v. Republican Party, 497 U.S. 62, 75, 110 S.Ct. 2729, 2737, 111 L.Ed.2d 52 (1990), the Supreme Court found that “there are deprivations less harsh than dismissal that nevertheless press state employees and applicants to conform their beliefs and associations to some state-selected orthodoxy,” and rejected the requirement that the state employer’s action be the “substantial equivalent to dismissal.” Accordingly, the Court found that “promotions, transfers, and recalls after layoffs” could not be used to punish First Amendment protected speech or political association. Id.
Both before and since the Rutan decision, the circuits have struggled to define a standard for claims involving lesser adverse employment actions that would require plaintiffs to allege matters that are both detrimental and clearly substantial.
See, e.g., Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d 1209, 1218 (1st Cir.1989) (employer’s actions must result in a work situation unreasonably inferior to the norm for the position); Id. at 1224 (Breyer, J., concurring and dissenting)(harm must be “severe”); Dahm v. Flynn, 60 F.3d 253, 257 (7th Cir.1994) (dramatic downward shift in skill level required for job can constitute an adverse employment action); Tao v. Freeh, 27 F.3d 635, 639 (D.C.Cir.1994) (more burdensome promotion requirements); Bernheim v. Litt, supra, 79 F.3d at 327 (Jacobs, J., concurring) (action must be capable of being deemed a demotion).
In Bernheim, the plaintiff alleged that the defendant retaliated against her by
removing her from the positions of staff developer and librarian; assigning her to classroom work; reducing her preparation periods from two to one; assigning her to lunchroom duty; removing her belongings from her storage area; sending negative evaluation letters criticizing her work; failing to process insurance forms; and wrongfully accusing her of absenteeism. Bernheim also alleges that in retaliation for criticizing Litt, he assigned her to a fifth floor classroom with a schedule that required frequent trips to the main floor, even though he knew that she suffered from certain physical disabilities that made it difficult for her to climb stairs, namely, a herniated disc, a bulging disc, a fractured right knee and a loose body in her left knee.
79 F.3d at 324.
Even with respect to these allegations, the majority in Bemheim stated that it “agree[d] with the concurring opinion that a number of Bernheim’s claimed damages and acts of retaliation treated separately would be trivial and do not rise to a constitutional violation.” 79 F.3d at 326. Since *114the acts of retaliation alleged by Bernheim were more severe and pervasive than any of the incidents of alleged retaliation on which plaintiff relies, I view Bernheim as supporting reversal here rather than affir-mance. See also Weeks v. New York State (Division of Parole), 273 F.3d 76, 85-86 (2d Cir.2001).
The differences between this case and Bernheim are best demonstrated by a more detailed review of the incidents of retaliation that I have set forth above in summary form. However, before turning to those incidents it should be noted that the majority lumps the alleged events together as the responsibility of “the defendants” although, except with respect to the time clock incident, there was no evidence that either of the defendants were involved in, or even aware of, the complained of conduct of the other. Moreover, whereas the majority seems to believe that plaintiffs case is strengthened by looking at the impact of these incidents “collectively over a period of years,” I view the fact that these incidents were spread over a 2lh year period as evidence that there was no ongoing campaign to retaliate against plaintiff and that defendants’ conduct did not “adversely [affect] her daily working conditions in a substantial way.” Majority Op. at 110 (emphasis added).
Plaintiff alleges that the protected activity giving rise to the retaliation occurred in April 1993, when she told Bowen that she was supporting his opponent, Chris Mor-rell.
The first act of alleged retaliation did not occur until five months later, in September 1993. On that occasion, plaintiff was assigned to make an arrest on a civil warrant of commitment and arrange for the Albany County Sheriffs Department to take custody of the prisoner. This was an unusual procedure. After making the arrest, plaintiff called her office and asked her supervisor to contact the Albany County Sheriffs office to arrange for the transfer. She was told that Bowen said that she should make the arrangements herself. After she contacted the Albany County Sheriffs Office and was told that they had no one available to take the subject from her, she called her office again to ask what they wanted her to do. Ultimately, Bowen came on the line, told her to stop bothering the people in the office and just do her “goddam job,” and slammed down the phone. Plaintiff testified that this incident made her feel foolish, and that she felt that Bowen was no longer “there” for her. While Bowen may not have been the ideal supervisor, and while his reaction did not reflect the proper sensitivity to his employee’s dilemma, this brief loss of temper does not feature the hallmarks of a calculated act of retaliation.
In addition, although Bowen allegedly yelled at plaintiff during this and another incident, plaintiff acknowledged that he was a volatile person who yelled a good deal, and that he had yelled at her before the campaign ever took place. (A. at 1854a)(“[B]ecause he’s the type of man that will fly off the handle, and if you screw up, you screw up, and he’s going to yell at you.... ” ); (A. at 1905a) (“I’ve been screamed at before. And it’s okay. He is a hard task master, but he’s always been the Sheriff.”).
The next incident of alleged retaliation, which involved the bullet-proof vest, began about one month later, in October 1993. After Plaintiff was quoted in newspaper articles as apparently criticizing Bowen over the fact that she had not been issued a bullet-proof vest, Chief Deputy Sheriff Woodcock approached her and asked her *115to try on three men’s vests.1 Plaintiff testified that when she complained that they did not fit properly and were uncomfortable, “I came back into [Woodcock’s] office and I said are you going to order me to wear this vest? And he said no.” (A. at 1861a). At this point, Woodcock took out the ruler and .tried to measure her back, but plaintiff told him that would not work. Woodcock responded that they would have to get someone else to measure her.
There is clearly nothing about this incident that smacks of retaliation. Because plaintiff had complained in the press that she did not have a vest, it was natural that her superiors would take action to see that she got one. Woodcock did not force her to wear a vest that was uncomfortable and, since he only attempted to measure her back with the ruler, there was nothing harassing about his conduct. Nor was there anything that could amount to harassment in the fact that Woodcock twice contacted Plaintiff in December in order to get new measurements.
The only action relating to the vest that one could reasonably consider inappropriate occurred in March 1994, when the vest was finally delivered to plaintiff. At that time, the uniform shirt that plaintiff wore would not fully button over the vest, but Woodcock nevertheless insisted that she wear the vest. Thus, for approximately two weeks, plaintiff was forced to work with the middle button of her shirt open. While this may have been somewhat embarrassing, it apparently did not cause plaintiff serious distress since one of her witnesses testified that she and the plaintiff “laughed about it.” (A.2444a). While Woodcock’s action was inappropriate, this relatively brief incident was not so shocking as to sustain a claim of First Amendment retaliation.
While plaintiff also claims that for two years she was not given the outer shell that would have allowed her to wear the vest outside of her blouse, she never asked for one. Moreover, there is no evidence that anyone preferred to wear the vest outside the shirt, where it would be highly visible, rather than under the shirt, and there is some evidence that deputies preferred to wear the vest under their shirts. (A. 1867a-68a; 3056a). When ultimately plaintiff did complain that she could not wear the vest under her clothes in certain circumstances, the shell was produced. Thus, there is nothing to suggest that the failure to give her the outside shell earlier was part of a campaign of retaliation.
The next alleged act of retaliation occurred six months later in December 1994, when plaintiff was not paid for three hours of overtime. Not only was this a relatively insubstantial amount of time, but there is very little evidence that it was an act of retaliation. Chief Deputy Woodcock told her at the time that the overtime that was reflected in plaintiffs time card had not been paid because she had not obtained the necessary advance approval for overtime pay. Although plaintiff admitted that there were times when she had sought advance approval for overtime, she denied that advance approval was required in all circumstances.2 In any event, when she *116complained to Woodcock that she had not been paid for the overtime and told him the reasons she had worked the hours, he told her to put it in writing. The overtime amount was included in a paycheck shortly thereafter.3
There was another incident of alleged retaliation in December 1994, in which plaintiff was ordered away from the scene where a man was apparently acting violently in reaction to a change in his medication. However, the order for plaintiff to leave the scene does not appear to have been unreasonable.
Although plaintiff had not been directed to respond to the incident, she claimed that she had been informed of it and knew the people involved. She said that as she was driving by the location, someone waved to her and she stopped. When plaintiff entered the home, four men — the subject’s two sons and two ambulance attendants — were holding him on the floor. Plaintiff claims that she was able to calm the subject down by talking to him. She then received a radio message to leave the scene. While plaintiff, who was a Civil Deputy, criticizes the decision to order her from the scene, she knew that two Road Deputies, who regularly handle criminal matters and other dangerous situations, had been ordered to the scene. Plaintiff acknowledged that Road Deputies had training that Civil Deputies did not, and were equipped with pepper spray that could be used to subdue the subject. Moreover, there was no evidence that Woodcock knew that plaintiff had the situation under control when he gave the order for her to leave. Thus, it appears that it was appropriate for Woodcock to order a Civil Deputy away from a scene that appeared to be a dangerous situation involving a violent person, particularly where the situation could be handled by better-equipped and trained Road Deputies who were on their way. Even if this was poor judgment in light of the fact, unknown to Woodcock, that plaintiff allegedly had things under control, this spur-of-the-moment decision cannot reasonably be considered as part of a campaign of retaliation. See Diesel v. Town of Lewisboro, 232 F.3d 92, 109 (2d Cir.2000) (“Conduct that is properly initiated, reasonably executed, independently justified and equally administered-regardless of any animosity towards the plaintiff-does not give rise to a constitutional claim for retaliatory harassment.”).
Plaintiff next complains that in January 1995, Bowen and Woodcock humiliated her by berating her in public over her use of the time clock. Apparently as a result of concerns that people were punching in and out on the time clock before and after the assigned hours in a manner that could indicate an entitlement to overtime, a directive was given by Woodcock to all employees that they should punch out on the hour. When, according to plaintiff, she punched out two minutes late, Bowen, who happened to be standing nearby, began to holler that she was not following Woodcock’s directive. A short time later, when plaintiff was talking to another deputy, Woodcock came out and began hollering at her and brought her over to the punch clock in order to instruct her on its operation in a manner that she considered demeaning. While this incident does not reveal either Bowen or Woodcock to be the role model of a supervisor, this clearly spontaneous incident does not evidence a *117calculated plan to retaliate against plaintiff because she exercised her First Amendment rights a year and a half earlier, particularly given the abundant testimony that Bowen yelled at everyone.
The next incident of which plaintiff complains occurred a year later, in January 1996, when Woodcock and one of the lieutenants held a counseling session with the plaintiff concerning four areas of her performance. While plaintiff contended that this was harassment, and that she was not allowed to give explanations of the challenged conduct, she admitted that there was a factual basis for each of the areas in which her superiors raised concerns.4 In any event, whatever the merits of the issues raised in the counseling session, this Court has held that “criticism of an employee ... is not an adverse employment action.” Weeks v. New York State (Division of Parole), supra, 273 F.3d at 86.
The evidence with respect to each of the alleged incidents of retaliation has been set forth in considerable detail to demonstrate that affirmance of the jury verdict in this case effectively establishes a new standard that goes far beyond past precedent, and creates a constitutional cause of action to vindicate an employee’s trivial complaints about an unpleasant working environment. Smart v. Ball State University, 89 F.3d 437, 441 (7th Cir.1996) (“not everything that makes an employee unhappy is an actionable adverse action”). See also Bernheim v. Litt, supra, 79 F.3d at 327 (Jacobs, J., concurring).
In order to support a claim pursuant to § 1983, the alleged retaliatory actions must be so severe that they would cause a reasonable person to feel constrained to refrain from, or otherwise to modify his exercise of, constitutionally protected speech and political activities in the future. See Bart v. Telford, 677 F.2d 622, 625 (7th Cir.1982) (It would “trivialize the First Amendment to hold that harassment for exercising the right of free speech was always actionable no matter how unlikely to deter a person of ordinary firmness from that exercise.”).
When defining the types of actions that would rise to this level, it must be considered that a public employee cannot reasonably expect that he or she could, as for example in this case, actively campaign against her employer and nevertheless, when the dust clears, remain on exactly the same personal terms as she enjoyed previously. As the First Circuit stated in *118Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d 1209, 1217 (1st Cir.1989),
less serious occurrences — social preference or pressure, nuances affecting status and prestige, and articulated or indirectly manifested slurs and gibes — may be an all too real by-product of our longstanding organization of political life into two or more parties. We believe it appropriate to require the citizen who believes and affiliates with a political party to develop a suitably thick skin to withstand the rigors of our societal, often highly politicized, life, (citation omitted).
See also Diesel v. Town of Lewisboro, 232 F.3d 92, 109 (2d Cir.2000)(A § 1983 plaintiff “may not ‘demand that the court suppress all manifestations of annoyance by a person’ offended by the plaintiffs protected speech.”).
While the majority apparently finds significance in the testimony concerning the physical effects that plaintiff allegedly suffered because of the stress she found in her working environment,5 the appropriate inquiry has to be what the effect of the alleged acts of retaliation would be on a reasonable person, rather than the subjective reaction of this particular plaintiff. See Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d 1209, 1217 (1st Cir.1989) (inquiring whether “the government’s actions are sufficiently severe to cause reasonably hardy individuals to compromise their political beliefs and associations in favor of the prevailing party”); Bart v. Telford, 677 F.2d 622, 625 (7th Cir.1982) (noting that it would “trivialize the First Amendment to hold that harassment for exercising the right of free speech was always actionable no matter how unlikely to deter a person of ordinary firmness from that exercise ... ”). The six incidents described above, which occurred over a 2$ year period, would not be expected to create such dramatic effects on a reasonable person.
Moreover, in this case there were several factors present which no doubt contributed to plaintiffs feelings of isolation and her subjective feelings of victimization, but which cannot fairly be linked to the alleged acts of retaliation by the defendants. First, plaintiff presented evidence at trial of several incidents to support her claims of discrimination on the basis of sex, which were rejected by the jury.6 In addition, there was testimony concerning events that plaintiff perceived as retaliatory, having to do with the loss of pay while on injury related leave and the denial of promotion opportunities, which the trial judge found were not in any way improper. While these various incidents may have made plaintiff unhappy and even physically ill, such misinterpretations of events and feelings of isolation cannot be used to support a claim that she has been deprived of her constitutional rights.
*119In addition, there was a good deal of evidence introduced at trial regarding hostility emanating from plaintiffs co-workers, but no evidence that either of the defendants were responsible for this conduct. Given the fact that plaintiff was a highly visible opponent of the Sheriff, it is likely that some of plaintiffs co-workers thought that it was not in their interest to be perceived as friendly to her. It may also be that some of her co-workers reacted negatively to her because they believed that she had unfairly attacked the Sheriff. At least one female former coworker testified that plaintiff asked her to contact the press and state that she had resigned because she had not been provided with a bullet-proof vest, even though that was not the case. (A2787a-89a). Thus, whatever plaintiffs physical symptoms may have been, there are a number of factors that could have contributed to them, which are not chargeable as acts of retaliation by the defendants.
It should also be noted that the evidence of the hostility of co-workers and the evidence concerning plaintiffs claim for sick pay and the denial of promotional opportunities was all paraded before the jury, even though it could not be fairly charged to defendants. Thus, while I agree with the majority that there was no error in the charge of the Court, I am far from convinced that in reaching its verdict the jury was properly focused on the specific acts that were relevant to the claims of First Amendment retaliation.
In any event, the issue here is not whether there were acts that a member of a jury might consider to constitute retaliation for plaintiffs support of the Sheriffs political opponent. The issue is to define the proper boundaries of a judicially created cause of action for retaliation for the exercise of constitutional rights. See Carlson v. Green, 446 U.S. 14, 27-28, 100 S.Ct. 1468, 1476-77, 64 L.Ed.2d 15 (1980)(Pow-ell, J., concurring)(stating, inter alia, that when the courts take on such legislative tasks, they should take into account a range of policy considerations at least as broad as those a legislature would consider with respect to an express statutory authorization of a traditional remedy). Affirmance in this case leaves the parameters of a judicially created constitutional claim to the subjective judgment of shifting groups of citizens who are called to jury service.
In upholding a verdict for retaliatory harassment where no truly “adverse” employment action exists, and where the actions complained of are trivial in nature and exhibit little direct correlation to the plaintiffs protected speech, we are opening the door to a limitless number of suits founded in little more than hurt feelings and broken friendships. I would, therefore, reverse the judgment of the District Court and direct that the Complaint be dismissed.

. Other than ordering Woodcock to obtain a vest for plaintiff, Sheriff Bowen had no personal involvement in the vest episode.


. On cross, plaintiff stated that approval was not required for only a "few minutes” of overtime. (A. at 2057a-58a.) Here the overtime periods were 14 minutes, 14 hour, lj4 hour, and 1 hour. Plaintiff also testified that she typically did not work overtime, and that her partner would usually be sent to relieve her if she was still in the field when her shift ended.


. Although plaintiff claims that the payment was made only because she contacted the Labor Board, and Woodcock received a call from the Labor Board, there is no evidence that plaintiff would not have been paid the overtime absent the phone call from the Board.


. One concern was that plaintiff was not using the time clock to punch in, but was writing her start time on her card. This obvious violation of time clock procedure was a fair subject of discussion between an employee and her supervisors.
The next item of discussion was her failure to properly use her radio to sign in and out. Plaintiff testified that her superiors told her that this procedure was for her own safety, and she apparently does not dispute that fact. Her response was that for five months the radio (which she shared with another officer) often did not work and that they should have known that. Again, discussing this safety issue with an employee is hardly evidence of retaliation.
The third item discussed in the counseling session related to plaintiff not wearing her ballistic vest. Plaintiff acknowledged that she had failed to wear her vest as required on a previous occasion, but complained that another deputy had not been criticized for similar conduct. While the criticism of plaintiff in this regard may or may not have been warranted, discussing the issue with her hardly qualifies as an act of retaliation.
The fourth item referred to plaintiff's tardiness in signing on the air at the start of her shift. Plaintiff admitted that during winter storms she had to shovel snow off the car, and therefore she sometimes signed on 25 minutes or more after her shift had begun. Although plaintiff claims that she was not permitted to explain her actions, once again this topic is not an inappropriate one to raise during an employee counseling discussion.


. While obviously it was for the jury to assess plaintiffs testimony that she was throwing up and had diarrhea as a result of the harassment, it is interesting that plaintiff did not even mention any adverse effects in her direct testimony. On re-direct, her testimony indicated that she had experienced physical symptoms of stress, but they seem to be related more to the lawsuit than to the actual incidents of retaliation. For example, she testified that she had been doing "an awful lot of crying lately” and that she eats "a jar of Turns a day.” Although she describes several symptoms of stress, she does not relate any of them to any particular event or describe their frequency or duration. See Brady v. Fort Bend Cty., 145 F.3d 691, 718-20 (5th Cir.1998), cert. denied, 525 U.S. 1105, 119 S.Ct. 873, 142 L.Ed.2d 774 (1999).


. Although the majority states that defendants were not prejudiced by the admission of this evidence, Majority op. at 10, since the jury found against the plaintiff on her sexual harassment claims, it should be noted that the concept of a compromise verdict is not unheard of in our jurisprudence.